Citation Nr: 1312322	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-42 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), and if so, whether the reopened claim should be granted.  

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with cataracts.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active military service from January 1966 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of the hearing is associated with the claims file. 

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issues of entitlement to service connection for COPD and of entitlement to an increased disability rating for diabetes mellitus are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  A July 2004 rating decision denied service connection for COPD.

2.  The evidence received subsequent to the July 2004 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for COPD. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for COPD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  Therefore, no further development is required.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012). 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran originally filed his claim of entitlement to service connection for a breathing problem in March 2004.  A July 2004 rating decision denied service connection for COPD (claimed as a disability manifested by difficulty breathing) based on a finding that the Veteran's COPD was not related to his active service.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the July 2004 rating decision included the Veteran's service medical records which were negative for complaints of or treatment for a respiratory disability during active service; a June 1994 pulmonary VA examination report, at which time the Veteran was diagnosed with COPD; and VA Medical Center treatment notes which showed that the Veteran received periodic treatment for COPD.  

The pertinent evidence that has been received since the July 2004 rating decision includes additional VA Medical Center treatment records showing that the Veteran has continued to receive treatment for COPD and the Veteran's April 2012 Board hearing testimony, at which time he reported that he had experienced respiratory symptoms since being exposed to the nerve agent VX while participating in the clean-up of a Dugway, Utah sheep incident in 1968. 

The Board finds that the Veteran's statements that he has experienced respiratory symptoms since being exposed to VX in Dugway, Utah in 1968 are new and material.  That the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim for entitlement to service connection for COPD is in order.  To that extent only, the claim is allowed.


ORDER

New and material evidence has been presented, and reopening of the claim of entitlement to service connection for COPD is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

At his April 2012 Board hearing, the Veteran testified that he had been experiencing respiratory symptoms since his exposure to the nerve agent VX in Dugway, Utah in 1968.  He reported that he participated in the clean-up efforts after over 6,000 sheep were killed following a nerve agent testing exercise.  He reported that he was exposed to the nerve agent VX when handling the deceased sheep.  

The Board notes that the Veteran is competent to report when he first experienced respiratory symptoms and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Additionally, a review of the Veteran's service personnel records shows that the Veteran was stationed in Dugway, Utah from October 1967 to February 1969.  The sheep incident occurred in March 1968.  The Veteran's military occupational specialty (MOS) while in active service is listed as a heavy vehicle driver on his service separation form.  The Board finds that the Veteran's MOS is consistent with his reports of participating in the clean-up and removal of deceased sheep following the Dugway, Utah nerve agent testing in March 1968.  Additionally, the Board conducted research into the Dugway, Utah sheep incident described by the Veteran.  Based on that research, the Board finds that incident occurred as described and the Board notes that the United States government has admitted to accidentally killing some 6,000 sheep when testing the nerve agent VX in 1968 in Dugway, Utah.  Therefore, the Board concedes that it is at least as likely as not that the Veteran was exposure to the nerve agent VX while in active service during the incident he described.  

The Veteran has been diagnosed with COPD and has received periodic treatment for COPD at the VA Medical Center.  However, there is no opinion of record linking the Veteran's current diagnosis to his active service.  

In light of the Veteran's exposure to the nerve agent VX during active service, his reports of experiencing respiratory symptoms since that time, and the fact that he has a current diagnosis of COPD; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his COPD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to an increased disability rating for diabetes mellitus, the Board notes that at his April 2012 Board hearing, the Veteran testified that he had recently been hospitalized for treatment of his heart disability and diabetes mellitus.  Records of that hospitalization are not currently of record.  As those records have been reported to pertain to treatment of the Veteran's diabetes mellitus, attempts to obtain them must be made before a decision is made. 

Additionally, the Veteran testified that he had regulation of activities as a result of his diabetes mellitus.  A review of the record shows that the Veteran was last afforded a VA examination for diabetes mellitus in November 2011.  At that time, the Veteran was not found to have regulation of activities.  The Veteran's reports of current regulation of activities tend to indicate that his diabetes mellitus may have increased in severity since his last VA examination.  Therefore, the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected diabetes mellitus. 

Further, at his April 2012 Board hearing, the Veteran testified that he had cataracts that could be caused by his diabetes mellitus.  The Veteran could be entitled to a separate disability rating for his cataracts.  Therefore, the Veteran should be afforded a VA examination to determine whether his cataracts are related to his service-connected diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1. Obtain current VA treatment records dated since October 2011. 

2. Undertake appropriate development to obtain any outstanding, pertinent private medical records, to specifically include hospital treatment records.  Ask the Veteran to identify where he was hospitalized and authorized the release of the records.  If efforts to obtain the records yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow him the opportunity to obtain and submit those records for VA review. 

3. Then, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of any current COPD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current COPD is related to the Veteran's active service, to specifically include exposure to nerve agent VX during service.  The rationale for all opinions expressed must be provided.  

4. Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected diabetes mellitus and extent of any currently present complications of his diabetes mellitus, to specifically include cataracts.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should specifically address whether or not the Veteran requires regulation of activities as a result of his service-connected diabetes mellitus.  The examiner should also provide an opinion whether it is at least as likely as not (50 percent probability or greater) than any cataracts, if found, are due to or aggravated by diabetes mellitus.  Aggravation means a permanent worsening beyond the normal progression of the disorder.

5. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


